Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2021 has been entered.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0205030) in view of Hashido (US 5,986,726).
Re claim 1: Chen teaches a panel module, comprising a first frame (frame 210, 240, fig. 7) comprising a plurality of segments (210, 240, fig. 8) arranged in a first plane (P) (plane of 200, fig. 7), and at least one optical element (220, fig. 8) elongating along the first plane (horizontal plane of 220, fig. 8), wherein the first frame (frame 210, 240) is at least partially hollow (space of 250 between 240, fig. 7) and arranged to hold at least a peripheral portion (sides 
However, Chen fails to teach a driver unit coupled to the lighting arrangement and configured to supply power thereto, said driver unit comprising an Light Emitting Diode (LED) driver circuit and an LED driver circuit substrate, wherein the driver unit is arranged within the first space fully behind the optical element such that an axis extending from each part of the driver unit in a direction perpendicular to the first plane will intersect with the optical element.
	Hashido teaches a driver unit (5, 7, fig. 2) coupled to the lighting arrangement (backlight module of 4, fig. 2) and configured to supply power thereto (LED driver, see para [0038]), said driver unit (5, 15) comprising an Light Emitting Diode (LED) driver circuit (7, fig. 2) and an LED driver circuit substrate (substrate of 7 fig. 2), wherein the driver unit (5, 7) is arranged within a first space (space of 6) fully behind an optical element (optical element 23 or 41, fig. 3) such that an axis (vertical axis of 5, fig. 4) extending from each part of the driver unit (each part of 5, 7 is under 23 and 41) in a direction perpendicular to a first plane (horizontal plane of 41, 23, fig. 4) will intersect with the optical element (optical element of 23 of 41).


Re claim 8: Chen teaches the at least one optical element (220, fig. 8) comprises at least one element selected from the group comprising a diffusor, a light guide (light guide, see para [0051]), and a reflector.

Re claim 10: Chen teaches the lighting arrangement (230, fig. 8) comprises at least one strip (strip of 130, fig. 2) comprising a plurality of light-emitting diodes (LED, see para [0006]), and wherein the at least one strip (230) is attachable (see figs. 6 and 8) to the first frame (frame of 240, fig. 8).  

Re claim 11: Chen in view of Hashido discloses the claimed invention except for the first frame has been extruded by a 3D-printing process. It has been held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Re claim 12: Chen in view of Hashido fails to teach the first frame is made of aluminum, Al, and the at least one connecting element is made of plastic.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the first frame to be made of aluminum and the at least one connecting element to be plastic to reduce material costs and improve heat dissipating properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0205030) in view of Hashido (US 5,986,726) as applied to claim 1 above, and further in view of Kim (US 2003/0117562).
Re claim 2: Chen in view of Hashido fails to teach the first space comprises a clip arrangement configured to hold the driver unit.  
Kim teaches a first space (space within 52 and 62, fig. 4) comprises a clip arrangement (64, fig. 4) configured to hold a driver unit (60, fig. 4).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a clip arrangement configured to hold the driver unit of Chen, in order to secure the position of the driver within the frame.

s 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0205030) in view of Hashido (US 5,986,726) as applied to claim 1 above, and further in view of Lv et al. (US 2011/0149596) (hereinafter Lv).
Re claim 4: Chen teaches the plurality of segments (210, 240, fig. 8) is configured to be interconnected (see fig. 7) at the respective end portions of the segments (ends of 210 and 240).
However, Chen in view of Hashido fails to teach each segment comprises a respective second space at an end portion of the segment, and wherein one connecting element is configured to be form fitted into the second spaces of two segments configured to be interconnected.  
Lv teaches a plurality of segments (100, fig. 5) is configured to be interconnected (see fig. 5) at the respective end portions of the segments (ends of 100), wherein each segment (100) comprises a respective second space (14, fig. 5) at an end portion of the segment (ends of 100, fig. 5), and wherein one connecting element (18, fig. 5) is configured to be form fitted (see para [0017]) into the second spaces (14) of two segments (100) configured to be interconnected (see fig. 5).  
Therefore, in view of Lv, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a respective second space at an end portion of each of the segments, wherein one connecting element is configured to be form fitted into the second spaces of two segments configured to be interconnected, in order to further secure the frames together while increasing heat dissipation areas of the frame [Lv, 0017].

Re claim 5: Chen teaches at least two of the plurality of segments (210, fig. 8) are configured to be assembled with a 90° angle (see fig. 7) with respect to each other to form a L-

Re claim 6: Chen teaches the at least one connecting element (240, fig. 8) comprises a first portion (corner of 240, fig. 8) having an L-shape (see fig. 8) and configured to be form fitted into the two segments (210, fig. 7), a second portion (edges of 240, fig. 8) comprising two flanges with a 90° angle (flanges of 240, fig. 8) with respect to each other to form a L-shape (see fig. 8), wherein the second portion (edge portion of 240) is configured to abut a respective outer portion of the two segments (edges of 210).
However, Chen in view of Hashido fails to teach a third portion provided between the first portion and the second portion, wherein the third portion comprises a slit having a predetermined width
Lv teaches a third portion (middle portion of 100, fig. 5) (portion with 164, fig. 6) provided between a first portion (end portion of 100, fig. 5) and a second portion (opposite end portion of 100, fig. 5), where the third portion (middle portion of 100) (portion with 164, fig. 6) comprises a slit (slit of 164, fig. 6) having a predetermined width (width of middle portion of 100).
Therefore, in view of Lv, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a third portion provided between the first portion and the second portion of Chen, wherein the third portion comprises a slit having a predetermined width, in order to increase heat dissipation areas of the frame [Lv, 0017].

.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0205030) in view of Hashido (US 5,986,726) as applied to claim 1 above, and further in view of Ohyama et al. (US 2012/0242929) (hereinafter Ohyama).
Re claim 9: Chen in view of Hashido fails to teach a second frame attachable to the first frame, wherein the at least one optical element is provided between the first frame and the second frame.  
Ohyama teaches a second frame (21, fig. 5) attachable to the first frame (20, fig. 5), wherein the at least one optical element (13, fig. 5) is provided between the first frame (20) and the second frame (21).
Therefore, in view of Ohyama, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second frame attachable to the first frame, wherein the at least one optical element is provided between the first frame and the second frame in order to sandwich the optical frame and further secure it within the panel.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0205030) in view of Ikuta (US 2015/0055026) and Hashido (US 5,986,726).
Re claim 13: Chen teaches a method for obtaining a panel module, comprising the steps of: providing a first frame (frame 210, 240, fig. 8) comprising a plurality of segments (210, fig. 8) extending in a first plane (P) (plane of 240, fig. 8) (horizontal plane fig. 6),wherein the first 
However, Chen fails to teach extruding a printing material into a first frame, providing a driver unit and coupling the driver unit to the lighting arrangement, wherein the driver unit is configured to supply power to the lighting arrangement, and wherein said driver unit comprises an Light Emitting Diode (LED) driver circuit and an LED driver circuit substrate, arranging the driver unit in the first space fully behind the optical element such that an axis extending from any part of the driver unit in the direction (D) perpendicular to the first plane will intersect with the optical element.
Ikuta teaches extruding (extrusion of a metal, see para [0064]) a printing material (metal, see para [0064]) info a first frame (13, fig. 4).
Hashido teaches a driver unit (5, 7, fig. 2) coupled to the lighting arrangement (backlight module of 4, fig. 2) and configured to supply power thereto (LED driver, see para [0038]), said driver unit (5, 15) comprising an Light Emitting Diode (LED) driver circuit (7, fig. 2) and an 
Therefore, in view of Ikuta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude a printing material into the first frame of Chen, in order to manufacture a frame with segments.
Therefore, in view of Hashido, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a driver unit coupled to the lighting arrangement and configured to supply power thereto, said driver unit comprising an Light Emitting Diode (LED) driver circuit and an LED driver circuit substrate, wherein the driver unit is arranged within the first space fully behind the optical element of Chen such that an axis extending from each part of the driver unit in a direction perpendicular to the first plane will intersect with the optical element, in order to control the power supplied to the light source arrangement.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that no additional arguments have been provided for the Lv, Ohyama, and Ikuta references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875